05/14/2020



                                                                                   Case Number: DA 19-0396




               IN THE SUPREME COURT OF THE STATE OF MONTANA


 BILLY LEE HENDERSON, III,                      CASE NO. DA-19-0396
                 Appellant / Defendant,

        -vs-
                                                ORDER GRANTING
                                                EXTENSION
 STATE OF MONTANA,
                Appellee / Plaintiff.



      Upon Defendant / Appellant’s foregoing motion and good cause appearing
      therefor;
      IT IS HEREBY ORDERED;
      That Defendant / Appellant is granted an extension of time for the filing of
Appellant's opening brief to August 27, 2020.


      DATED and Electronically Signed Below




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 14 2020